76 F.3d 373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyrone Hiawatha LEE, Petitioner--Appellant,v.Ron ANGELONE;  Attorney General of the Commonwealth ofVirginia, Respondents--Appellees.
No. 95-7678.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1996Decided Jan. 25, 1996

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Samuel G. Wilson, District Judge.  (CA-94-533-R)
Tyrone Hiawatha Lee, Appellant Pro Se.
Katherine P. Baldwin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
W.D.Va.
DISMISSED.
Before RUSSELL, HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. § 2254 (1988) petition.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Lee v. Angelone, No. CA-94-533-R (W.D.Va. Sept. 22, 1995).   We deny Appellant's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED